DETAILED ACTION
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 30 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li et al. (US2020/0037354, Li hereinafter, cited on IDS dated 01/24/2022).

As to claim 1: Li discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining a fixed frame period (FFP) configured for the UE in a frame based equipment (FBE) mode, wherein the FFP configured for the UE includes one or more idle periods and a channel occupancy time that is offset from an FFP configured for a base station communicating with the UE over an unlicensed channel (see at least paragraphs [0285]-[0297] and Fig. 27, FBE channel access scheme where FFP includes idle periods and channel occupancy time configured for communication base station and UE over the unlicensed/shared spectrum.); and 
refraining from transmitting over the unlicensed channel during the one or more idle periods, wherein the one or more idle periods at least partially overlap with a time period in which the base station refrains from transmitting over the unlicensed channel (see at least paragraphs [0231], [0237], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots where transmission in idle period is not permitted, e.g., by unlicensed regulation.).
As to claim 2: Li discloses the method of claim 1. Li further discloses wherein the one or more idle periods include a first idle period at an end of the FFP configured for the UE and a second idle period configured by the base station (see at least Fig. 27, first idle period and second idle period).
As to claim 3: Li discloses the method of claim 2. Li further discloses wherein the second idle period is aligned across multiple UEs communicating with the base station over the unlicensed channel (see at least Fig. 27, second idle period).
As to claim 4: Li discloses the method of claim 2. Li further discloses wherein the second idle period is aligned with an idle period in the FFP configured for the base station (see at least Fig. 27, second idle period).
As to claim 5: Li discloses the method of claim 2. Li further discloses wherein the second idle period has a different start time or a different end time than an idle period in the FFP configured for the base station (see at least Fig. 27, first idle period and second idle period).
As to claim 6: Li discloses the method of claim 5. Li further discloses wherein refraining from transmitting over the unlicensed channel during the one or more idle periods includes: refraining from transmitting during the second idle period based at least in part on a determination that a downlink signal from the base station is not detected during a channel occupancy time in the FFP configured for the base station, or refraining from transmitting during the idle period in the FFP configured for the base station based at least in part on detecting a downlink signal from the base station during the channel occupancy time in the FFP configured for the base station (see at least paragraphs [0231], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots.).
As to claim 7: Li discloses the method of claim 2. Li further discloses wherein the UE refrains from transmitting during only the first idle period at the end of the FFP configured for the UE, based at least in part on a determination that a downlink signal from the base station is not detected during a channel occupancy time in the FFP configured for the base station (see at least paragraphs [0231], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots.).
As to claim 8: Li discloses the method of claim 1. Li further discloses wherein the one or more idle periods include a single idle period having a start time aligned with a start time of the idle period in the FFP configured for the base station and an end time aligned with an end of the FFP configured for the UE (see at least paragraph [0168], the starting timing position of each FFP for an FBE NR-U operator can be adjusted, such that all FBE NR-U device belonging to the same NR-U operator can be adjusted (e.g., advanced or postponed) by a same fixed time duration. For instance, this can be applied for two synched NR-U operators to align their respective starting timing positions of the FFP.).
As to claim 9: Li discloses the method of claim 1. Li further discloses further comprising: initiating a listen-before-talk (LBT) procedure to start the channel occupancy time in the FFP configured for the UE (see at least paragraph [0129], initiating device shall perform listen-before-talk (LBT) during an observation slot before starting transmissions on an operating channel at the start of a FFP.).
As to claim 10: Li discloses the method of claim 9. Li further discloses wherein the LBT procedure is initiated based at least in part on a determination that a downlink signal from the base station is not detected during a channel occupancy time in the FFP configured for the base station (see at least paragraph [0146], the LBT operations for DL/UL switching within the FFP.).
As to claim 11: Li discloses the method of claim 9. Li further discloses wherein the time period in which the base station refrains from transmitting over the unlicensed channel is aligned with an idle period at an end of the FFP configured for the UE based at least in part on the UE initiating the LBT procedure to start the channel occupancy time (see at least paragraph [0231], after the initiating device passes an LBT on an assigned slot, it can defer the transmission until certain time instance (i.e., not to transmit until the start of the time instance). In one sub-example, the time instance can be the start of next fixed frame period. In another sub-example, the time instance can be the end of the last assigned observation slot to the initiating device, when multiple observation slots are assigned.).
As to claim 12: Li discloses the method of claim 1. Li further discloses wherein the one or more idle periods in which the UE refrains from transmitting over the unlicensed channel are aligned with an idle period at an end of the FFP configured for the base station based at least in part on the base station initiating a listen-before-talk procedure to start a channel occupancy time in the FFP configured for the base station (see at least paragraph [0231], after the initiating device passes an LBT on an assigned slot, it can defer the transmission until certain time instance (i.e., not to transmit until the start of the time instance). In one sub-example, the time instance can be the start of next fixed frame period. In another sub-example, the time instance can be the end of the last assigned observation slot to the initiating device, when multiple observation slots are assigned.).
As to claim 13: Li discloses the method of claim 1. Li further discloses further comprising: refraining from transmitting over the unlicensed channel during a silent period between a first channel occupancy time started by the UE and a second channel occupancy time started by the base station (see at least paragraphs [0231], [0237], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots where transmission in idle period is not permitted, e.g., by unlicensed regulation.).
As to claim 14: Li discloses the method of claim 13. Li further discloses wherein the first channel occupancy time started by the UE does not overlap with the second channel occupancy time started by the base station (see at least Fig. 27).
As to claim 15: Li discloses the method of claim 13. Li further discloses wherein a duration of the silent period is based at least in part on respective lengths of the FFP configured for the UE and the FFP configured for the base station (see at least Fig. 27).
As to claim 16: Li discloses the method of claim 13. Li further discloses wherein the second channel occupancy time is started by the base station within the first channel occupancy time started by the UE (see at least paragraph [0333], the COT can be obtained by the gNB, e.g., for FBE-based NR-U or LBE-based NR-U.).
As to claim 17: Li discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine a fixed frame period (FFP) configured for the UE in a frame based equipment (FBE) mode, wherein the FFP configured for the UE includes one or more idle periods and a channel occupancy time that is offset from an FFP configured for a base station communicating with the UE over an unlicensed channel (see at least paragraphs [0285]-[0297] and Fig. 27, FBE channel access scheme where FFP includes idle periods and channel occupancy time configured for communication base station and UE over the unlicensed/shared spectrum.); and 
refrain from transmitting over the unlicensed channel during the one or more idle periods, wherein the one or more idle periods at least partially overlap with a time period in which the base station refrains from transmitting over the unlicensed channel (see at least paragraphs [0231], [0237], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots where transmission in idle period is not permitted, e.g., by unlicensed regulation.).
As to claim 18: Li discloses the UE of claim 17. Li further discloses wherein the one or more idle periods include a first idle period at an end of the FFP configured for the UE and a second idle period configured by the base station (see at least Fig. 27, first idle period and second idle period).
As to claim 19: Li discloses the UE of claim 18. Li further discloses wherein the second idle period is aligned across multiple UEs communicating with the base station over the unlicensed channel (see at least Fig. 27, second idle period).
As to claim 20: Li discloses the UE of claim 18. Li further discloses wherein the second idle period is aligned with an idle period in the FFP configured for the base station (see at least Fig. 27, second idle period).
As to claim 21: Li discloses the UE of claim 18. Li further discloses wherein the second idle period has a different start time or a different end time than an idle period in the FFP configured for the base station (see at least Fig. 27, first idle period and second idle period).
As to claim 22: Li discloses the UE of claim 21. Li further discloses wherein the one or more processors, when refraining from transmitting over the unlicensed channel during the one or more idle periods, are configured to: refrain from transmitting during the second idle period based at least in part on a determination that a downlink signal from the base station is not detected during a channel occupancy time in the FFP configured for the base station, or refrain from transmitting during the idle period in the FFP configured for the base station based at least in part on detecting a downlink signal from the base station during the channel occupancy time in the FFP configured for the base station (see at least paragraphs [0231], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots.).
As to claim 23: Li discloses the UE of claim 18. Li further discloses wherein the UE refrains from transmitting during only the first idle period at the end of the FFP configured for the UE, based at least in part on a determination that a downlink signal from the base station is not detected during a channel occupancy time in the FFP configured for the base station (see at least paragraphs [0231], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots.).
As to claim 24: Li discloses the UE of claim 17. Li further discloses wherein the one or more idle periods include a single idle period having a start time aligned with a start time of the idle period in the FFP configured for the base station and an end time aligned with an end of the FFP configured for the UE (see at least paragraph [0168], the starting timing position of each FFP for an FBE NR-U operator can be adjusted, such that all FBE NR-U device belonging to the same NR-U operator can be adjusted (e.g., advanced or postponed) by a same fixed time duration. For instance, this can be applied for two synched NR-U operators to align their respective starting timing positions of the FFP.).
As to claim 25: Li discloses the UE of claim 17. Li further discloses wherein the one or more processors are further configured to: initiate a listen-before-talk (LBT) procedure to start the channel occupancy time in the FFP configured for the UE (see at least paragraph [0129], initiating device shall perform listen-before-talk (LBT) during an observation slot before starting transmissions on an operating channel at the start of a FFP.).
As to claim 26: Li discloses the UE of claim 25. Li further discloses wherein the LBT procedure is initiated based at least in part on a determination that a downlink signal from the base station is not detected during a channel occupancy time in the FFP configured for the base station (see at least paragraph [0146], the LBT operations for DL/UL switching within the FFP.).
As to claim 27: Li discloses the UE of claim 25. Li further discloses wherein the time period in which the base station refrains from transmitting over the unlicensed channel is aligned with an idle period at an end of the FFP configured for the UE based at least in part on the UE initiating the LBT procedure to start the channel occupancy time (see at least paragraph [0231], after the initiating device passes an LBT on an assigned slot, it can defer the transmission until certain time instance (i.e., not to transmit until the start of the time instance). In one sub-example, the time instance can be the start of next fixed frame period. In another sub-example, the time instance can be the end of the last assigned observation slot to the initiating device, when multiple observation slots are assigned.).
As to claim 28: Li discloses the UE of claim 17. Li further discloses wherein the one or more idle periods in which the UE refrains from transmitting over the unlicensed channel are aligned with an idle period at an end of the FFP configured for the base station based at least in part on the base station initiating a listen-before-talk procedure to start a channel occupancy time in the FFP configured for the base station (see at least paragraphs [0231], [0237], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots where transmission in idle period is not permitted, e.g., by unlicensed regulation.).
As to claim 29: Li discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: determine a fixed frame period (FFP) configured for the UE in a frame based equipment mode, wherein the FFP configured for the UE includes one or more idle periods and a channel occupancy time that is offset from an FFP configured for a base station communicating with the UE over an unlicensed channel (see at least paragraphs [0285]-[0297] and Fig. 27, FBE channel access scheme where FFP includes idle periods and channel occupancy time configured for communication base station and UE over the unlicensed/shared spectrum.); and 
refrain from transmitting over the unlicensed channel during the one or more idle periods, wherein the one or more idle periods at least partially overlap with a time period in which the base station refrains from transmitting over the unlicensed channel (see at least paragraphs [0231], [0237], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots where transmission in idle period is not permitted, e.g., by unlicensed regulation.).
As to claim 30: Li discloses an apparatus for wireless communication, comprising: means for determining a fixed frame period (FFP) configured for the apparatus in a frame based equipment mode, wherein the FFP configured for the apparatus includes one or more idle periods and a channel occupancy time that is offset from an FFP configured for a base station communicating with the apparatus over an unlicensed channel (see at least paragraphs [0285]-[0297] and Fig. 27, FBE channel access scheme where FFP includes idle periods and channel occupancy time configured for communication base station and UE over the unlicensed/shared spectrum.); and 
means for refraining from transmitting over the unlicensed channel during the one or more idle periods, wherein the one or more idle periods at least partially overlap with a time period in which the base station refrains from transmitting over the unlicensed channel (see at least paragraphs [0231], [0237], [0322] and Fig. 27, the FBE NR-U slot(s) that overlap with the IDLE period of the FBE fixed frame period, the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period. In one sub-example, if the random observation slots are used, the UE can ignore the UE can ignore the slot format configuration on symbol(s) of such FBE NR-U slot(s) that overlap with the IDLE period excluding the observation slots where transmission in idle period is not permitted, e.g., by unlicensed regulation.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI Y et al. (US 20220039151) discloses User equipment (UE) in wireless communication system, has transceiver that is configured to perform first downlink (DL) reception or first uplink (UL) transmission within channel occupancy time.
FAN et al. (US 20210385863) discloses RANDOM ACCESS METHOD AND APPARATUS.
CHATTERJEE et al. (US 20210195643) discloses Apparatus for user equipment (UE) configurable for unlicensed band operation in fifth-generation new radio (5G NR) system (5GS), has processing circuitry that is configured to cause UE to transmit uplink (UL) transmission burst.
Li et al. (US 20210084683) discloses Method And Apparatus For Uplink Transmissions In Frame-Based Equipment Nr Unlicensed.
LI Y et al. (US 20200314891) discloses User equipment (UE) in a wireless communication system supporting a semi-static shared spectrum channel access by a base station, comprises one transceiver which is provided to receive, from a base station (BS).
ZHANG et al. (US 20180167941) discloses Coordinated Slotted Medium Access For Shared Spectrum New Radio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464